            Case 1:21-cv-01753-SAG Document 3 Filed 07/20/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 TERRENCE EDWARD HAMMOCK,

     Plaintiff,

     v.                                                    Civil Action No.: SAG-21-1753

 CHIEF JUDGE MARY ELLEN BARBERA,
 JUDGE ROBERT CAHILL, JR.,
 JUDGE KATHLEEN COX,
 STATE ATTORNEY
    SCOTT D. SHELLENBERGER,
 STATE ATTORNEY MICHAEL FULLER,
 DIRECTOR GAIL WATTS,

     Defendants.

                                   MEMORANDUM OPINION

          The above-entitled civil rights complaint was received by the court on July 14, 2021, along

with plaintiff’s motion to proceed in forma pauperis which the court now grants.

          Plaintiff is incarcerated in the Baltimore County Detention Center where he is awaiting

trial in the Baltimore County Circuit Court. This complaint for monetary damages and release

from custody concerns plaintiff’s assertion that he has been held in custody too long without a

merits trial in violation of Maryland State law. He complains that the named judges do not answer

his inquiries about postponements and will not allow him to fully explain motions he makes in

court concerning the delays in providing him with a trial date. ECF 1 at 2-6.

          This Court is obliged by 28 U.S.C. § 1915A to screen prisoner complaints and dismiss any

complaint that is “frivolous, malicious or fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

In deciding whether a complaint is frivolous, “[t]he district court need not look beyond the

complaint's allegations . . . . It must, however, hold the pro se complaint to less stringent standards
          Case 1:21-cv-01753-SAG Document 3 Filed 07/20/21 Page 2 of 4



than pleadings drafted by attorneys and must read the complaint liberally.” See White v. White,

886 F.2d 721, 722-23 (4th Cir. 1989).

       The claims against the three judges named as defendants are barred by judicial immunity.

The doctrine of judicial immunity shields judges from monetary claims against them in both their

official and individual capacities. Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (per curiam). Judicial

immunity is an absolute immunity; it does not merely protect a defendant from assessment of

damages, but also protects a judge from damages suits entirely. Id. at 11. An act is still judicial,

and immunity applies, even if the judge commits “‘grave procedural errors.’” Id. (quoting Stump

v. Sparkman, 435 U.S. 349, 359 (1978)). Moreover, “judges of courts of superior or general

jurisdiction are not liable to civil actions for their judicial acts, even when such acts are in excess

of their jurisdiction, and are alleged to have been done maliciously or corruptly.” Stump, 435 U.S.

at 355-56; see Dean v. Shirer, 547 F.2d 227, 231 (4th Cir. 1976) (stating that a judge may not be

attacked for exercising judicial authority even if done improperly). The complaint as to defendants

Barbera, Cahill, and Cox must be dismissed.

       The only mention of State’s Attorney Michael Fuller in the complaint is that Fuller

requested a postponement of the trial because his wife is in the hospital and Judge Cahill found

good cause to grant the postponement. ECF 1 at 4. Maryland’s States Attorneys are quasi-judicial

officers who enjoy absolute immunity when performing prosecutorial functions, as opposed to

investigative or administrative ones. See Imbler v. Pachtman, 424 U.S. 409, 422-23 (1976); see

also Kalina v. Fletcher, 522 U.S. 118, 127 (1997); Buckley v. Fitzsimmons, 509 U.S. 259, 273

(1993); Nero v. Mosby, 890 F.3d 106, 118 (4th Cir. 2018); Springmen v. Williams, 122 F.3d211

(4th Cir. 1997). Absolute immunity is designed to protect judicial process. Thus, the inquiry is

whether a prosecutor’s actions are closely associated with judicial process. See Burns v. Reed, 500



                                                  2
           Case 1:21-cv-01753-SAG Document 3 Filed 07/20/21 Page 3 of 4



U.S. 478, 479 (1991) (citing Imbler, 424 U.S. at 422-23). Fuller’s filing of a motion in the context

of preparing for trial is conduct for which he enjoys absolute immunity. The claim against Fuller

is dismissed.

        There are no allegations against either of the remaining two defendants. A complaint must

provide enough detail to illuminate the nature of the claim and to allow defendants to respond. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Although district courts have a duty to construe self-

represented pleadings liberally, plaintiff must nevertheless allege facts that state a cause of action.

See Beaudett v. Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (duty to construe liberally does not

require courts to conjure up questions never squarely presented). Because this complaint contains

no allegations of wrongdoing on the part of defendants Shellenberger and Watts, it does not

provide notice of the nature of the claims against.

        Although self-represented plaintiffs are often provided an opportunity to amend a

complaint if an amendment would correct a pleading defect, plaintiff will not be provided such an

opportunity in this case. This is due to the fact that plaintiff has yet to stand trial and the procedural

matters concerned in this case have not been adjudicated in State court, nor has his guilt or

innocence been determined.         Ordinarily a complaint asserting constitutional violations in

connection with an arrest and detention might be stayed pending resolution of the underlying

criminal case, see Wallace v. Kato, 549 U.S. 384, 393-94 (2007); however, the instant complaint

concerns a violation of Maryland State law, i.e., an alleged violation of Md. Code Ann., Crim.

Proc. § 6-103(a)(2) (requiring trial date to occur within 180 days of the first appearance of counsel

or the first appearance of the defendant), see also Md. Rule 4-271 (a); State v. Hicks, 285 Md. 310

(1979). Violation of a State’s procedural rule without more, does not state a federal claim.




                                                    3
          Case 1:21-cv-01753-SAG Document 3 Filed 07/20/21 Page 4 of 4



       Because the complaint seeks monetary relief from defendants who are immune from such

relief and otherwise fails to state a claim upon which relief may be granted, the complaint must be

dismissed. A separate Order follows.




July 20, 2021                                        _______________/s/______________
Date                                                 Stephanie A. Gallagher
                                                     United States District Judge




                                                4
